Case 6:20-cv-00022-SEH Document 11 Filed 04/15/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION

MARIA MOELLER and RON
- MOELLER,
No. CV 20-22-H-SEH
Plaintiffs,

v. ORDER

THE ALIERA COMPANIES, INC.;
TRINITY HEALTHSHARE;
TIMOTHY MOSES, SHELLEY
STEELE, CHASE MOSES, and DOES
1-10,

 

Defendants.

 

On April 15, 2020, Defendant The Aliera Companies, Inc. (“Aliera”) filed
its Unopposed Motion for Extension of Time to Appear or Answer Plaintiffs’ First
Amended Complaint.'

ORDERED:

1. The Aliera Companies, Inc.’s Unopposed Motion for Extension of

Time to Appear or Answer Plaintiffs’ First Amended Complaint? is GRANTED.

 

' Doc. 10.

. * Doc. 10.
Case 6:20-cv-00022-SEH Document 11 Filed 04/15/20 Page 2 of 2

2.  Aliera shall have to and including May 6, 2020, to file an answer or
other appropriate responsive pleading to the First Amended Complaint and

Demand for Jury Trial.

4
DATED this _/5 “day of April, 2020.

a7 / Kader
AM E. HADDON
United States District Judge

 

3 Doc. 4.
